Title: To James Madison from Rufus King, 24 September 1801 (Abstract)
From: King, Rufus
To: Madison, James


24 September 1801, London. No. 35. Acknowledges JM’s letters of 21 May, 15 and 30 June, and 24, 27, and 28 July, the last three conveyed by Erving. Contrary to his earlier report, Denmark has not agreed to the convention with St. Petersburg, but he assumes it will eventually do so in order to regain its possessions in the East and West Indies. Discusses the situation in Europe after the Treaty of Lunéville. Discounts predictions of a new war based on events in Germany and believes that the great powers eventually will settle on the division of some of the smaller German states. Notes that the prince of Orange has asked the British cabinet if he should accept indemnities and renounce the stadtholdership but the cabinet declined to give an opinion. Also states that Prussia has offered to remain in Hanover to defend it against French designs if British government will subsidize the troops. The reply was that if France attempted to take Hanover after Prussia withdrew, England would then be willing to pay for Prussian forces. Observes that the concordat between Rome and France stabilizes Napoleon’s power. The older bishops may resist the pope’s requirement that they resign, but this will be of little consequence as the first consul will nominate the cardinals and archbishops who will eventually replace them. At his request the British Admiralty has begun an investigation into the irregular conduct of the frigate Diana toward American vessels in Lisbon harbor.
 

   RC (DNA: RG 59, DD, Great Britain, vol. 9); letterbook copy (NHi: Rufus King Papers, vol. 54). RC 3 pp.; marked duplicate; in a clerk’s hand; docketed by Wagner as received 16 Dec. Printed in King, Life and Correspondence of Rufus King, 3:516–17.


   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:210–11, 317–18, 364, 464–70, 482 n., 484–85.

